-lii
               \                                                  i

       'At> 245'.f:s (Rev. 0210812019) Judgment iri a Crim"ii1al Pet~ Case (Modified)
                                                                                               <.
                                                                                                                                                    Page 1 of I   5
                                               UNITED STATES DISTRICT COURT
                                                           SOUTHERN DISTRICT OF CALIFORNIA

                               United States of America                                    JUDGMENT IN A CRIMINAL CASE
                                                                                           (Fo.r Offenses Committed On or After November 1, 1987)
                                          v.

                              Justimiano Molina-Castro                                     Case Number: 3:19-mj-21748

                                                                                          Carlos Cristobal
                                                                                          Defendant 's'Attorney


       REGISTRATION NO. 84856298                                                                                          l..    A~~ 2 '. 1019            ·.1
       THE DEFENDANT:                                                                                    --
                                                     .                                         CL~f1K US tllSIRICI COURT
        1:8:1 pleaded guilty to count(s) 1 o f Comp1amt                                    SOUfH~;1,~ rnsrn1cr 01' cn1FORNIA

        D was found guilty to count( s)
                                          ~-~-----------u:t:::=::~====·=--=-=-~~~r:LJY                                                                .
              after a plea of not guilty.
              Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

        Title & Section                       Nature of Offense                                                                 Count Number(s)
        8:1325                                ILLEGAL ENTRY (Misdemeanor)                                                       1

         D The defendant has been found not guilty on count( s)
                                                                                        -----~-------------
         0 Count(s)                                                                         dismissed on the motion of the United States.
                             -----------------~



                                                    IMPRISONMENT
               The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
        imprisoned for a term of:             .

                                          '6: TIME SERVED                               D _ _ _ _ _ _ _ _ _ days

          lg] Assessment: $10 WAIVED                           1:8:1 Fine: WAIVED
          1:8:1 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
         the defendant's possession .at the time of arrest upon their deportation or removal.
         D Court recommends defendant be deported/removed with relative,                                                               charged in case


             IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
        of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
        imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
        United States Attorney of any material. change in the defendant's economic circumstances.

                                                                                         Thursday, April 25, 2019
                                                                                         Date of Imposition of Sentence


                                                                                         :Micfiae{]. Seng
                                                                                         HONORABLE MICHAEL J. SENG
                                                                                         UNITED STATES MAGISTRATE JUDGE



         Clerk's Office Copy                                                                                                             3:19-mj-21748
